Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a heating ventilation and air cooling system” and then later an HVAC system” in the preamble which is considered indefinite because it is unclear if these are the same system.  For the purpose of examination, this is considered a recitation of the same component.
Claims 2-5 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawataba et al. (US PG Pub 20160334156), hereinafter referred to as Kawataba.
With respect to claim 1, Kawataba (Figure 3) teaches a method for isolating a first metal of a heat exchanger of a heating ventilating and air cooling system from a second metal of a support portion of an HVAC system (Kawataba is for isolating a condenser, abstract, as part of a cooling system which has a fan 30, and thus can be considered an HVAC system), wherein the first metal is different from the second metal (aluminum condenser 12 and steel plate 50, paragraph 29), the method comprising:
releasably coupling a plastic isolator to a bottom longitudinal edge of the heat exchanger (polypropylene base 60, paragraph 32 onto which the heat exchanger is placed, paragraph 36, which as the heat exchange is only slid into place on top as described can be considered releasably coupled);
disposing the heat exchanger on the support portion of the HVAC system with the plastic isolator against the support portion (condenser 12 sits on 60 which sits on the plate 50 paragraph 36); and
wherein the plastic isolator comprises a plastic member having generally a u-shape in lateral cross section and having a receiving area at an interior base of the u-shape and having side walls formed with drainage gaps, wherein a center portion of the u-shape is substantially flat (as seen in the Figure 4a, the front wall 63, rear wall 64 and accommodation unit 65, which is the receiving area, together form a general u-shape across the isolator, and the space between the two front walls of the two parts of 60 and the space between the two rear walls form drainage gaps).

With respect to claim 4, Kawataba teaches wherein the plastic isolator comprises polypropylene (the holding members are polypropylene, paragraph 32).

With respect to claim 5, Kawataba teaches wherein a plurality of drainage apertures is formed through the receiving area and wherein the plurality of drainage apertures extend along a longitudinal length of the plastic isolator (the space between the two front walls of the two parts of 60 and the space between the two rear walls form a plurality of drainage apertures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

With respect to 2, Kawataba does not teach wherein the step of releasably coupling a plastic isolator to a bottom longitudinal edge of the heat exchanger comprises moving the side walls of the plastic isolator away from each other to receive the bottom longitudinal edge of the heat exchanger into an interior of the plastic isolator.

Examiner takes official notice that it is old and well known to snap fit two components together such that one of the components has the walls pulled away temporary for the other component to be inserted and then the walls are allowed to come back together once the component is inserted and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when inserting the condenser into the isolator to have had two of the side walls away from each other to allow for a tight fit of the condenser into and around the heat exchanger.

With respect to claim 3, Kawataba teaches wherein the step of releasably coupling a plastic isolator to comprises receiving the bottom longitudinal edge of the heat exchanger into an interior of the plastic isolator with the bottom longitudinal edge touching the receiving are (the base of the condenser is accolated in 65, paragraph 36).

Kawataba does not teach wherein the step of releasably coupling a plastic isolator to a bottom longitudinal edge of the heat exchanger comprises moving the side walls of the plastic isolator away from each other.
Examiner takes official notice that it is old and well known to snap fit two components together such that one of the components has the walls pulled away temporary for the other component to be inserted and then the walls are allowed to come back together once the component is inserted and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when inserting the condenser into the isolator to have had two of the side walls away from each other to allow for a tight fit of the condenser into and around the heat exchanger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763